UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4284


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEARON CHATMON LITTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00021-NCT-1)


Submitted:   August 14, 2014                 Decided:   August 22, 2014


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Learon Little pled guilty to possession of a firearm

by    a    convicted      felon,     in    violation       of    18    U.S.C.         § 922(g)(1)

(2012).       The district court imposed a within-Guidelines sentence

of seventy-seven months’ imprisonment.                          Little timely appealed.

While      the     appeal      was   pending,        we   vacated       the       sentence       and

remanded for the limited purpose of resentencing following our

decision      in    United      States     v.    Davis,     720       F.3d    215      (4th      Cir.

2013).        On remand, the district court imposed a sentence of

seventy-one months, at the top of the recalculated Guidelines

range.        Following that limited remand, Little challenges only

the substantive reasonableness of his sentence.                              We affirm.

                 We review a sentence for reasonableness, applying a

deferential         “abuse-of-discretion             standard.”              Gall      v.    United

States, 552 U.S. 38, 51 (2007).                       Where, as here, there is no

allegation         of    significant        procedural          error,       we       review      the

sentence      for       substantive       reasonableness.             Id.         A    reasonable

sentence must be “sufficient, but not greater than necessary,”

to satisfy the goals of sentencing.                       18 U.S.C. § 3553(a) (2012).

“Substantive            reasonableness          examines        the     totality            of   the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the       standards      set    forth     in     § 3553(a).”            United         States     v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

                                                 2
            A within-Guidelines sentence is presumed substantively

reasonable on appeal.           United States v. Yooho Weon, 722 F.3d

583, 590 (4th Cir. 2013).             The defendant bears the burden to

“rebut the presumption by demonstrating that the sentence is

unreasonable       when    measured    against        the        § 3553(a)      factors.”

United    States    v.    Montes-Pineda,       445    F.3d       375,    379   (4th    Cir.

2006) (internal quotation marks omitted).

            We conclude Little fails to meet this burden.                            At the

original sentencing, the court evaluated Little’s history and

characteristics, the circumstances of the offense, and the need

to protect the public.             Based on these factors, it determined

that a within-Guidelines sentence of seventy-seven months was

appropriate to meet the goals of sentencing.                           On resentencing,

the court relied on its prior evaluation to conclude that Davis

and the resulting change in Little’s Guidelines range did not

warrant a substantially lower sentence.

            Although      Little    makes      much    of       the    district      court’s

“contradictory”      statements       at    the      original         and   resentencing

hearings, we find nothing inconsistent in the court’s reasoning.

Rather,    the   court     merely   concluded         at    resentencing        that       the

relevant sentencing considerations had not changed and that a

sentence    within       the   applicable      Guidelines             range,   but    of     a

similar    length,       remained   appropriate            to    meet    the   goals       of



                                           3
sentencing.     We perceive no basis in the record to overcome the

presumption of reasonableness accorded this sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4